DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung (U.S. Patent Pub. No. 2016/0062506; already of record) in view of Pang et al (U.S. Patent Pub. No. 2015/0277627; already of record).

Regarding claim 1, Namkung discloses a touch sensor (400-CL), comprising: 
a substrate (400-LBS), (fig. 3, [0057]); 
a sensing pattern (E1 and E2) on the substrate (400-LBS), the sensing pattern comprising a first pattern (E1) and a second pattern (E2), the first pattern (E1) being arranged along a first direction (DR2) parallel to a surface of the substrate (400-LBS), the second pattern (E2) being arranged along a second direction (DR1), the second direction being parallel to the surface of the substrate (400-LBS) and crossing the first (fig. 4, [0060-0065]); and 
a plurality of bridge electrodes (C2) electrically connecting neighboring unit patterns of the unit patterns (P2), wherein the bridge electrodes (C2) adjacent in the first direction (DR2) are parallel to each other, (fig. 4, [0063]), 
the substrate (400-LBS), the bridge electrode (C2) and the sensing pattern (E1 and E2) are bent together to form a bending portion (BA), and the bridge electrode (C2) extends in a direction the same as a bending direction (DR3) of the bending portion (i.e. the connector C2 will bent in the same direction as a bending direction DR3 of the bending portion BA), (figs. 4 and 11-12, [0063 and 0087-0088]); and
a bending angle (i.e. angle of bending portion BA) between a body of the substrate (400-LBS) which is not bent (i.e. not bent in the flat portion) and an end portion (i.e. end portion of the substrate 400-LBS) of the bending portion (BA) is greater than 0 degree and less than 180 degree (i.e. based on figure 12, the bending angle of the bending portion is greater than 0 degree and less than 180 degree), (figs. 11-12, [0087-0089]). 

However, Namkung does not mention an angle between an extending direction of the bridge electrode and the first direction in a planar view is from 45 degree to 89 degree. 
 In a similar field of endeavor, Pang teaches wherein an angle between an extending direction (first direction) of the bridge electrode (bridge line 3) and the first direction (i.e. second direction of Pang) in a planar view is from 45 degree to 89 degree 1 is larger than 0 degree and less than 180 degree), (figs. 1, 3 and 4, [0022 and 0028]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the angle of the bridge electrode, as taught by Pang, for the purpose of improving the visual quality [0008].

Regarding claim 2, Namkung discloses wherein the first pattern (E1) comprises a connecting portion (C1) and unit patterns (P1) electrically connected to each other via the connecting portion (C1), (fig. 4, [0063]). 

Regarding claim 3, Namkung discloses further comprising an insulation layer (IP) formed on the connecting portion (C1) of the first pattern (E1), (fig. 4, [0063]). 

Regarding claim 4, Namkung discloses wherein the bridge electrode (C2) is disposed at a different level from that of the first pattern (E1) and electrically separated from the first pattern (E1) by the insulation layer (IP), (fig. 4, [0063]). 

Regarding claim 6, Namkung discloses wherein the bending direction (DR1) is a direction toward the bending portion (BA) of the substrate (400-LBS), (figs. 3 and 11-12, [0057-0058 and 0087]). 

Regarding claim 7, Namkung discloses wherein the first pattern (E1) and the second pattern (E2) are disposed at the same level (i.e. same level as the conductor layer 400-CL), (figs. 3-4, [0061-0063]).

Regarding claim 8, Pang discloses wherein the bridge electrodes (3) comprise at least one selected from a group consisting of indium tin oxide (ITO), [0026].
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the ITO bridge electrode, as taught by Pang, for the purpose of improving the visual quality [0008]. 

Regarding claim 9, Pang discloses wherein the bridge electrodes (3) comprise at least one selected from a group consisting of copper, [0026]. 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the copper bridge line, as taught by Pang, for the purpose of improving the visual quality [0008].

Regarding claim 11, Namkung discloses a touch screen panel (400) comprising the touch sensor (400-CL) of claim 1, (figs. 3-4, [0055 and 0061]).

Regarding claim 12, Namkung discloses an image display device (300) comprising the touch screen panel (400) of claim 11, (fig. 2, [0051]).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Pang and in view of Park et al (U.S. Patent Pub. No. 2016/0306462; already of record).

Regarding claim 5, Namkung discloses everything as specified above in claim 2.  Namkung in view of Pang does not mention the line width of the bridge electrode is from 1.5% to 200% of the connecting portion including in the first pattern.
In a similar field of endeavor, Park teaches wherein a line width of the bridge electrode (BR1) is from 1.5% to 200% of the connecting portion (BR2) included in the first pattern (BL2) (i.e. figs. 4a-4b shows that the bridge BR1 is about the same width as BR2, thus being in the range width of 1.5% to 200%), [0064-0065].
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Pang, by specifically providing the width of the bridge electrode is from 1.5% to 200% of the connection portion, as taught by Park, for the purpose of having an improved durability [0009].

Regarding claim 10, Park discloses wherein a thickness of the bridge electrode (BR1) is from 20% to 1,300% of a thickness of the unit pattern (BL1) included in the second pattern (BL1), (i.e. the thickness of BR1 and BL1 are the same), (figs. 4a-4b). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Pang, by .

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive:
Rejection Under U.S.C. 103
	With respect to claim 1, applicant argues that “when bending a touch sensor having bridge lines formed in different direction to each other such as Pang, different stresses are applied to the bridge lines in a bending portion.  In this case, the bridge line which a stronger stress applies to could be strongly damaged and cracked than a bridge line formed in parallel to the first direction.  Thus, preventing the damage and the crack to the bridge electrode in the bending portion cannot be achieved from Namkung in view of Pang…Considering the intended purpose of Pang, the modification to arrive at the claimed invention would render Pang unsatisfactory for its intended purpose” as mentioned in page 11.  
	However, after careful reconsideration of the prior art, the examiner respectfully disagree for the following reason.  
	First, none of the prior art, specifically Pang does not mention that having the bridge lines in different direction to each other will cause a stronger stress applied in the bending portion and could be strongly damaged and cracked, hence one cannot imply that the combination of having the bridge lines of Pang in different direction with Namkung’s bending portion will result in the bridge lines being damaged and cracked.  
.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691